DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants submitted amendments on 4/6/22. Claims 1 and 7 are amended.  Claim 21 is new. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Sugita et al., on claims 1, 3-7, and 10-18 are withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 103 as being unpatentable over Takahata et al. (JP 2013-131297, see machine translation both provided in IDS filed 06/07/2019 in view of Sugita et al. as evidence by Yamami et al., on claim 2 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1-18, 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please reinstate the withdrawn claims 8-9.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a battery comprising  an intermediate layer is interposed between the current collector and the active material layer, the intermediate layer includes graphite particles and insulating particles, the intermediate layer contains 3% mass or more and 10% mass or less of the graphite particles. The conductive material in the active material layer is contained only in the active material layer. In a cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than a thickness of the intermediate layer, and in X-ray diffraction measurement of the intermediate layer by an out-of-plane method, a ratio of an intensity of a 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more and 0.01 or less.
The prior art JP 2013-131297 to Takahata et al. reference discloses a nonaqueous battery (Abstract) comprising: a positive electrode ([0015]); and a negative electrode ([0018]).  Takahata further discloses that at least one of the positive electrode and the negative electrode includes a current collector and an active material layer ([0015] and [0018], respectively).  Takahata further discloses that graphite negative active material is oriented vertical to the negative electrode plate by way of magnetic field orientation ([0027], Figs. 5 and 7) in order to improve the lithium ion acceptance and impregnation ability of electrolytic solution ([0010]).  However, the Takahata et al. reference does not disclose, nearly disclose or provide motivation to modify the electrode to comprise the intermediate layer to contain 3% mass or more and 10% mass or less of the graphite particles. The conductive material in the active material layer is contained only in the active material layer. In a cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than a thickness of the intermediate layer, and in X-ray diffraction measurement of the intermediate layer by an out-of-plane method, a ratio of an intensity of a 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more and 0.01 or less.
The prior art US 2016/0254545 Sugita et al. discloses nonaqueous batteries (Abstract) that in order to suppress the rise in temperature during short-circuiting ([0007]), an intermediate layer (32), which includes insulating particles (flame retardants) and graphite particles ([0029]) is provided between a current collector and an electrode mixture layer of the positive and/or negative electrodes (Fig. 2). The Sugita reference discloses the electrode mixture layer (32) containing electrode active material, conductive additive and a binder, wherein the conductive material in the active material is contained only in the active material ([0021]-[0025]). The Sugita reference also discloses the cross section of the intermediate layer in a thickness direction is 1-5 microns thick and a major axis diameter of the graphite particles can be 0.1-10 microns. Thus, at the upper range of the average particle size distribution, the graphite particles will have a major axis diameter of the graphite particles is greater than a thickness of the intermediate layer.  However, the Sugita reference does not disclose, nearly disclose or provide motivation to modify the  intermediate layer to contain 3% mass or more and 10% mass or less of the graphite particles. The conductive material in the active material layer is contained only in the active material layer, and in X-ray diffraction measurement of the intermediate layer by an out-of-plane method, a ratio of an intensity of and 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more and 0.01 or less.
The prior art US Publication 2014/0134492 to Yamami et al. discloses the term scaly graphite indicate those with an aspect ratio of 2.5 or more. However, the Yamami et al. reference does not disclose, nearly disclose or provide motivation to modify the  intermediate layer to contain 3% mass or more and 10% mass or less of the graphite particles. The conductive material in the active material layer is contained only in the active material layer. In a cross section of the intermediate layer in a thickness direction, a major axis diameter of the graphite particles is equal to or greater than a thickness of the intermediate layer, and in X-ray diffraction measurement of the intermediate layer by an out-of-plane method, a ratio of an intensity of a 110 diffraction line of a graphite crystal to an intensity of a 002 diffraction line of the graphite crystal is 0.0011 or more and 0.01 or less
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725